Citation Nr: 1501813	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain with mild degenerative changes currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left hip condition.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a leg condition claimed as a left leg condition.

4.  Entitlement to service connection for a leg condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970 and October 1978 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, which denied the Veteran's claims for an increased rating for his service connected lumbosacral strain with mild degenerative changes, for service connection for a left hip condition, and for a request to reopen a claim for service connection of a leg condition claimed as a left leg condition.  The Board observes that during the pendency of this appeal, in August 2012, the RO issued a rating decision finding clear and unmistakable error (CUE) in its May 2011 decision - with respect to the evaluation of the Veteran's lumbosacral strain with mild degenerative changes - and assigned an evaluation of 10 percent from the filing date of the increased rating claim.  Accordingly, the issue on the first page reflects the partial increase granted by the RO.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  The hearing transcript is associated with the Veteran's paperless claims file.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  

The issues of entitlement to service connection for a left foot condition and entitlement to increased rating for diabetes mellitus and hearing loss have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Also, at the hearing, the Veteran's representative stated that the "CUE was incomplete."  There is no CUE issue before the Board and only CUE can be considered with respect to a final decision.  To the extent the Veteran's representative is seeking a finding of CUE with respect to the August 1994 rating decision that assigned a zero percent rating for the Veteran's back disability, the representative (or Veteran) should so indicate in a statement with specificity and until such time, no action is warranted on this matter by the RO/AMC. 

The issues of entitlement to an increased evaluation for lumbosacral strain with mild degenerative changes currently evaluated as 10 percent disabling, and entitlement to service connection for a left hip condition and left leg condition are
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 1994, the RO issued a rating decision denying service connection for a leg condition; the Veteran did not appeal the decision and it became final. 

2.  The evidence associated with the claims file subsequent to the August 1994 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a leg condition claimed as a left leg condition, and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

Subsequent to the final August 1994 RO rating decision, new and material evidence has been presented to reopen the claim for service connection for a leg condition claimed as a left leg condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.204, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for a left leg condition, no discussion of the VA's duty to notify and assist is necessary.  

II.  New and Material Evidence

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not appeal the RO's August 1994 rating decision denying service connection for a leg condition to the Board and it became final.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA adjudicators must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final disallowance is new and material.  If it is determined that a claimant has produced both new and material evidence, then the adjudicator must reopen the claim and evaluate the merits of that claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of the claim has been fulfilled.  See 38 U.S.C.A. § 5108; Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
 
VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

Applicable law requires that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence considered by the RO in August 1994 was the Veteran's service medical records and an August 1994 VA examination report.  The RO denied service connection for a leg condition because a chronic leg disability was not found at the last VA examination nor was one shown by the service medical reports to have been incurred in or aggravated by the Veteran's active military service.

In a May 2011 rating decision, the RO determined that the VA treatment records since the August 1994 decision do not show a diagnosis or treatment for a left leg condition.  Despite the determination reached by the RO, the Board, in the first instance, must rule on the matter of reopening the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for this claim to be reopened, based on the submission of both new and material evidence.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The evidence received subsequent to the August 1994 RO rating decision, included VA treatment records from December 2000 to June 2010 and VA examinations from September 2010 and February 2011.  The treatment records reflect the Veteran's complaints of chronic lower back pain but no problems associated with his left leg, except at his July 2004 visit.  The December 2000 VA clinician observed that the Veteran's hips and knees were within normal limits and his feet and ankles were free of edema.  Furthermore, his lower extremities had normal muscle strength.  At a July 2004 VA treatment visit, the Veteran complained of constant lower back as well as left lower extremity pain.  However, the clinician found a normal gait, no bony deformities, and negative straight leg raising test.  As a result, the clinician only diagnosed and provided treatment for lower back pain.  During the September 2010 VA examination, the Veteran described his back pain radiating down to his hip.  There was a positive straight leg raise on the left.  At his February 2011 VA examination, the Veteran reported having leg cramps/pain after walking 20-30 minutes, experiencing tingling and numbness in his leg/hip, losing sensation of his leg, and experiencing neuralgia in his leg/hip/foot.  On physical examination of his left lower extremity, the Veteran demonstrated normal peripheral pulses, normal motor functions, normal extremity reflexes, and intact sensory functions to pinprick/pain, touch, position, vibration and temperature.  The examiner noted that "[p]eripheral nerve involvement was not evident during examination" and concluded there was no vascular leg condition pathology to render a diagnosis.  The Veteran testified at the Board hearing that he gets "shooting pains down my leg, along the nerves."  See Board hearing transcript at 6.  

This newly submitted evidence was not previously of record and is therefore new evidence.  This evidence would also trigger VA's duty to assist were the claim reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this regard, the claim was previously denied on the basis that there was not a demonstration of a chronic leg disability at the last VA examination nor did the service medical reports show that a chronic leg disability was incurred in or aggravated by the Veteran's active military service.  The newly received evidence includes some evidence of a current left leg condition as demonstrated by the positive straight leg raise test in September 2010.  It is impermissible to weigh the probative value of evidence prior to reopening the claim.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("At this stage, the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible.").  Also, if the claim were reopened, VA's duty to assist would be triggered to have the Veteran evaluated to determine whether he in fact has a neurological disorder of the left leg due to his service connected low back disability.  Thus, the evidence is new and material, and the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a leg condition; the appeal is granted to this limited extent.


REMAND

The Board finds that further development is necessary prior to adjudicating the claims on the merits.  At the hearing, the Veteran made clear that the condition of the hip and leg for which he seeks service connection is a neurological condition believed to be caused by his service connected low back disability.  As noted above, the September 2010 VA examination revealed a positive straight leg raise on the left and on the right.  The Veteran continues to complain of radiating pain in his lower extremity.  In light of the Veteran's continued complaints and the passage of over four years since his last examination, the Board finds that the Veteran should be afforded another VA examination.  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since September 2010.

2.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected lumbar strain with degenerative changes.  The file  must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  Appropriate testing to determine the extent of any radiating pain into the legs must be conducted. 

(a) Describe all impairment associated with the Veteran's low back disability including any neurological impairment.  The examiner should determine whether or not the neurological impairment is complete, or if incomplete if the impairment is mild, moderate, moderately serve, or severe. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(e) The examiner should also state the frequency and duration of any incapacitating episodes of back pain. 

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


